DETAILED ACTION

This communication is in response to Application No. 16/928,204 filed on 7/14/2020.  The Remarks presented on 12/1/2021 is hereby acknowledged.  Claims 1-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (hereinafter Huh)(US 2018/0183862) in view of Lo et al. (hereinafter Lo)(US Patent No. 6,122,483 ).
Regarding claims 1 and 12, Huh teaches as follows:
a communication method, wherein the method is applied to a message queue telemetry transport (MQTT) server (interpreted as node grouping apparatus 100 in figure 1)(the node grouping apparatus 100 according to an embodiment of the invention 
grouping a plurality of clients to obtain at least two device groups (mass messages for the notifying of emergency situations can be transmitted to the corresponding groups based on the logical grouping (equivalent to applicant’s at least two device groups), see, paragraph [0023]), wherein each of the at least two device groups comprises at least two clients (a dynamic logical grouping based on the identifiers of the connected nodes and can provide a function of transmitting group-specific mass messages as necessary, see, paragraph [0054] and figure 2); 
receiving a publish request sent by a first client, wherein the publish request comprises first data, the first data corresponds to a first topic, and the publish request is used to request the MQTT server to publish the first data (the MQTT brokerage unit 120 can receive a topic publish message from a client node and can send a request to the manager unit 110 for a topic publishing in response to receiving the topic publish message.  Then, the manager unit 110 can respond to the request by broadcasting the content related to the topic publishing to other MQTT brokers, see, paragraph [0040]); and 
selecting, using an identity identifier of the first client, a first device group to which the first client belongs, wherein the first device group is either device group in the at least two device groups (for the grouping that is independent of subscription topic, the grouping can be performed using connected node identifiers (ID) that are generated internally in MQTT for differentiating nodes.  Thus, an embodiment of the enable transmissions of group-specific mass messages through a logical management of the client node identifiers for dynamic grouping, see, paragraph [0055])(therefore, the dynamic group is inherently determined by the client node identifiers), and
sending a publish message to a second client in the first device group, wherein the publish message comprises the first data (the dashboard control unit can control the manager unit to publish the topic subscription status and group-specific mass message to at least one or more client nodes belonging to a particular group by using the group-specific client node identifier and the connection information thus read, see, paragraph [0044]).
Huh teaches of generating a dynamic logical group based on identifiers of the connected nodes but does not explicitly teach of selecting a group using an identity identifier of the first client from multiple groups.
Lo teaches as follows:
the second portion 202B indicates that the message is a multicast page intended for a select group of subscriber units, processing unit 216 compares the ID in first portion 202A to the at least one group ID stored in memory 232.  If memory 232 includes more than one group ID, processing unit 216 compares the ID in first portion 202A to each of the stored group IDs to determine if subscriber unit 204 is within the select group for which the message is intended (see, col. 6, lines 33-46 and figure 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huh with Lo to include selecting a multicast 
Regarding claims 2 and 13, Huh teaches as follows:
receiving a subscribe request sent by the second client, wherein the subscribe request carries indication information of the first topic (the MQTT brokerage unit 120 can receive from the client node the identifier information and subscribed topic information of the client node by way of a particular MQTT broker from among the at least one or more MQTT brokers, see, paragraph [0041]), and the subscribe request is used to request the MQTT server to send data corresponding to the first topic to the second client (the dashboard control unit can control the manager unit to publish the topic subscription status and group-specific mass message to at least one or more client nodes belonging to a particular group by using the group-specific client node identifier and the connection information thus read, see, paragraph [0044]).
Regarding claims 3 and 14, Huh teaches as follows:
determining a grouping condition, wherein the grouping condition is specified by a preset grouping rule (interpreted as different dynamic logical grouping) and comprises a condition that identity identifiers of clients grouped into a same device group need to satisfy, and one identity identifier can uniquely indicate one client; and grouping the plurality of clients based on the identity identifiers of the plurality of clients and the grouping condition (for the grouping that is independent of subscription topic, the grouping can be performed using connected node identifiers (ID) that are generated internally in MQTT for differentiating nodes.  Thus, an embodiment of the invention can enable direct message transmissions using client node identifiers and can enable 
Regarding claims 4 and 15, Huh teaches as follows:
receiving identification information of each client in the plurality of clients sent by the client, wherein the identification information of the client is used to indicate the identity identifier of the client (the MQTT brokerage unit 120 can receive from the client node the identifier information and subscribed topic information of the client node by way of a particular MQTT broker from among the at least one or more MQTT brokers, see, paragraph [0041]).
Regarding claims 5 and 16, Huh teaches as follows:
determining the first device group based on the identity identifier of the first client and the grouping condition (the MQTT broker may hold the node identifier information, and the manager can designate a grouping using node identifiers and can request a node identifier-based mass group message to the corresponding group, see, paragraph [0086]).

Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (hereinafter Huh)(US 2018/0183862) in view of Lo et al. (hereinafter Lo)(US Patent No. 6,122,483 ), and further in view of Qi et al. (hereinafter Qi)(US 2014/0334464).

Qi teaches as follows:
assigning a group identifier (ASP 124 may assign a group identifier to identify ASP-P2P persistent group 130. In some demonstrative embodiments, a different group identifier may be used for identifying different ASP-P2P persistent groups, see, paragraph [0078]-[0079] and figure 1); and
requesting connection with a grouping flag (the persistent P2P group invocation flag bit in provision discovery request 147 may be set to a first value, e.g., "1", for example, to indicate device 140 has credentials 146 available and intends to invoke ASP-P2P persistent group 130, see, paragraph [0101]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huh in view of Lo with Qi to include the grouping flag and the group identifier as taught by Qi in order to efficiently process grouping between multiple devices.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (hereinafter Huh)(US 2018/0183862) in view of Qi et al. (hereinafter Qi)(US 2014/0334464).
Regarding claim 9, Huh teaches as follows:
the manager unit 220 can perform the operations of monitoring the resources of the MQTT brokers 230 and balancing the loads of the first connected client nodes 240 
the client node 350 may first attempt a connection to the manager unit 320 and may be assigned a suitable MQTT broker 330 according to the load balancing policy (equivalent to applicant’s sending a connection request message to an MQTT server) (see, paragraph [0063] and figure 3); and
an embodiment of the invention can enable direct message transmissions using client node identifiers and can enable transmissions of group-specific mass messages through a logical management of the client node identifiers for dynamic grouping (equivalent to applicant’s grouping MQTT clients)(see, paragraph [0055]).
Huh does not teach of assigning a device group identifier nor sending the grouping flag with connection request. 
Qi teaches as follows:
assigning a group identifier (ASP 124 may assign a group identifier to identify ASP-P2P persistent group 130. In some demonstrative embodiments, a different group identifier may be used for identifying different ASP-P2P persistent groups, see, paragraph [0078]-[0079] and figure 1); and
requesting connection with a grouping flag (the persistent P2P group invocation flag bit in provision discovery request 147 may be set to a first value, e.g., "1", for example, to indicate device 140 has credentials 146 available and intends to invoke ASP-P2P persistent group 130, see, paragraph [0101]).

Regarding claim 10, Qi teaches as follows:
wherein the grouping flag occupies at least one bit in the first byte of a fixed header of the connection request message (the persistent P2P group invocation flag bit in provision discovery request 147 may be set to a first value, e.g., "1", for example, to indicate device 140 has credentials 146 available and intends to invoke ASP-P2P persistent group 130, see, paragraph [0101]). 
Therefore, it is rejected for similar reason as presented above.
Regarding claim 11, Huh teaches as follows:
receiving a publish message sent by the MQTT server (the dashboard control unit can read a group-specific client node identifier and the connection information associated with the at least one or more MQTT brokers from a database.  Also, the dashboard control unit can control the manager unit to publish the topic subscription status and group-specific mass message to at least one or more client nodes belonging to a particular group by using the group-specific client node identifier and the connection information thus read, see, paragraph [0044]).
Qi teaches the group identifier as presented above.
Therefore, it is rejected for similar reason as presented above.



	Response to Arguments
Applicant's arguments filed 10/2/2020 have been fully considered but they are not persuasive. 
Summary of Applicant’s Arguments
In the remarks the applicant argues as follows:
1)  Regarding claims 1 and 12, the Applicant contends that the cited teaching of Lo et al. also does not constitute an example of the claim limitation of selecting a device group to which the first client belongs. Rather, Lo et al. here is teaching a message intended for a group, and a step of determining whether subscriber unit 204 is within that group. This is a step of determining whether a subscriber unit belongs to a group, not of selecting a group from several groups. The fact that Lo et al. uses the term "select group" does not mean that the cited step pertains to selecting a group, nor does it mean that the group is one that had been selected at some time previous. Lo et al. could have used, in place of "select group" something else like "intended group" because the step is one of determining whether the subscriber unit belongs to an intended group.
2)  Regarding claims 3 and 14, the Applicant amended the claims in the previous Amendment to require that "the grouping condition is specified by a preset grouping rule." In the present Action, the Examiner noted "interpreted as different dynamic logical grouping" following the added limitations. The Applicant contends that the broadest reasonable interpretation of "preset rule" does not encompass "dynamic grouping" as these are antithetical. Things that are "preset" are established, adjusted or applied in advance, while things that are dynamic are adaptive.


Response to Arguments:
	In response to applicant's argument 1), Lo teaches of comparing the ID to each of the stored group IDs to determine if subscriber unit is within the select (or selected) group for the message (col. 6, line 42-46 and figure 2). Therefore, the above processing inherently includes of selecting one (equivalent to applicant’s first device group) of stored group IDs which the subscriber unit (equivalent to applicant’s first client) is belonged to. 
Huh also teaches that the manager unit broadcasts the published content to all MQTT brokers to transfer the content to the topic-subscribed client nods (equivalent to applicant first device group)(see, paragraph [0069]) and the MQTT broker stores the identifier information and subscribed topic information of the connected client nodes in the database (see, paragraph [0064]). Therefore, MQTT brokers inherently selecting  topic-subscribed client nodes to transfer the content subscribed but not based on the identity identifier of the first client.
	In response to applicant's argument 2), Huh teaches creating a dynamic logical group based on the identifiers of the connected nodes. Therefore, one of the preset 
In response to applicant's argument 3), Huh teaches a connection request from a client node and the manager unit assigning a MQTT broker for that connection request (see, paragraph [0063] and figure 3). Huh does not explicitly teach the well-known acknowlegement message but it would have been obvious for one of ordinary skill in the art to include sending the well-known acknowlegement message to the connection requestor after received the connection request in order to efficiently establish new connection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 2, 2022